PER CURIAM ORDER
The Court having considered and granted the petition for writ of certiorari only as to Question I contained in the petition in the above-captioned case, it is this 14th day of October, 2003,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to that Court for reconsideration in light of Sy-Lene of Washington v. Starwood Urban Retail, 376 Md. 157, 829 A.2d 540 (2003). Costs in this Court to be paid by respondent. Costs in the Court of Special Appeals to abide the result.